Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 51-79 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/30/2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 41-50 and 81-91 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 41, line 28, it is not clear what (and/or when) is “projecting beyond the storage framework”.  As the original disclosure only describes projecting beyond the storage framework for the basket 21a, 21b and it is only described as such when in the work position, the claims will be so read for purposes of this action but clarification is required.
	In claim 86, with the dependency change, no antecedent has been established for “the handling device”.
Claims 41-45, 47-50 and 80-87 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’ambrosio et al. (US 2011/0290403) taken in view of Brey et al. (US 3,700,526).
	D’ambrosio and Brey are applied for substantially the same reasons as set forth in the last office action.  As to the amendments to claim 41, plural storage baskets (1248) are present that can be defined as organized in first and seconds groups of storage baskets and a main extension direction can be defined in Brey as a horizontal line in fig. 65 e.g. between 1186/1187 and 1186a/1187a, with free ends on either side including a first free side (lower part in fig. 65) comprising a free walking area.  As to the load bearing structure slidably coupled with a load bearing guide, in Brey, the storage baskets are each mounted on a load bearing structure (e.g. platform 1240) that is slidably coupled to a load bearing guide (1294) as part of the storage framework.  Further, the load bearing structure and guide are configured so that the storage baskets can move from a loading position (bottom of Fig. 65) to a work position (upper part in fig. 65) where they project beyond the framework associated with the guides (1294).  Further, although seemingly not intended to so operate, the Brey plant would likewise be capable of having the storage baskets move back to the loading position when the cylinder (1295) reverses, the claims directed to the plant not distinguishing this.  Further, the opening between groups of storage baskets would be the same as detailed and illustrated in the last office action.  Thus, again, it would have been obvious to one having ordinary skill in this art to adopt/adapt an automatic bead supply/feeding system as in Brey, which still satisfies the claim 41 as amended requirements, for the bead supply/application in D’ambrosio to enhance the production of uniform quality tires and enhance productivity in the supply and application of beads.  A plant for building a tire as defined in claim 41 would therefore have been obvious.
	As to dependent claims 42-50, 81 and 84-85, the references are applied for the same reasons detailed in the last office action.  As to amended claim 82, guide 1189-1192 for the handling device is above groups of storage baskets as it is above the elevation of 1188 (Figs. 65-66) and extends parallel to the main extension direction (horizontal line in fig. 65).  As to amended claim 83, being raised up by the A-frame 1188, visual inspection and access would still be allowed.  As to the amendment to claim 86, groups of storage baskets are spaced horizontally along the main extension direction (horizontal line in fig. 65).  As to claims 87-91, as noted in the last action, each storage magazine includes numerous clips (1262/1263) supporting numerous beads at numerous heights, and as such, the groups can be said to each comprise a pair of upper and lower storage baskets (e.g. one magazine 1248 can comprise for example a lower half defining a lower storage basket and an upper half defining an upper storage basket) - the claims at present do not distinguish this.  Further, upper (1255, 1251) and lower (1256 and associated structure) load bearing guides are associated with the baskets and the lower basket on one magazine would project further toward the second side than an upper basket on an adjacent magazine that is further from the second side.  Further, both baskets would be both rested on a lower portion (1240) and hung from an upper portion (1251).  
Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over D’ambrosio et al. (US 2011/0290403) taken in view of Brey et al. (US 3,700,526) as applied above, and further in view of Caretta et al. (WO 01/36185) as applied in the last office action.
Applicant's arguments filed 2/22/2022 have been fully considered but they are not persuasive as regards the remaining/new rejections.  The prior art rejection with Urayama as well as the previous 35 USC 112 rejections were however withdrawn in view of applicant’s response.
	With respect to the prior art rejection including Brey, it is argued that Brey only teaches that the storage racks move in one direction rather than having a guide configured so the basket moves from the loading position to the work position to the loading position as now claimed.  This argument is unpersuasive as although seemingly not intended to so operate, the Brey plant would likewise be capable of having the storage baskets move back to the loading position when the cylinder (1295) reverses, the claims being directed to the plant and not distinguishing this.  In other words, the guides (1294) are configured so that the storage baskets would be capable of moving in either direction (with cylinder 1295).  It is also argued that the storage baskets do not project but in the work position (upper part in fig. 65) in Brey, the storage baskets project beyond the framework associated with the guides (1294).  
	It is also argued that the opening in Brey does not open to both first and second free sides or allow access to the bead forming machine.  This argument has been carefully considered but is unpersuasive.  The first free side (lower part in fig. 65) would be essentially wide open while the opening between the two groups of storage racks would allow inspection and access to the bead forming machine by an upright operator since, as noted in the last action, the opening would be between the storages and below an overhead platform and, as the platform above the open area is significantly elevated as best shown by the presence of a stairway to the platform above the bead storages (best shown in Fig. 2) and which is described as accessing an “overhead conveyor 1107” (col. 26, lines 47-58; figs. 2, 61), it would reasonably be expected to provide a passageway for an upright operator from the first side or it certainly would have been obvious to provide sufficient height for an upright operator for the obvious access and maintenance advantages.  Further, although applicant argues that equipment such as A-frame 1188 would prevent access to the bead forming machine, A-frame 1188 is an integral part of the bead transfer arm and therefore would be part of the bead forming machine.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
May 11, 2022